Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
Following a tier III hearing, petitioner, a prison inmate, was found guilty of using a controlled substance in violation of a prison disciplinary rule. To the extent that petitioner raises a substantial evidence issue herein, we find that the misbehavior report, the results of two urinalysis tests establishing that petitioner’s urine tested positive for the presence of cannabinoids and the hearing testimony provided sufficient evidentiary support for the determination of guilt (see, Matter of Lopez v Goord, 242 AD2d 816). Next, we find that petitioner was not denied the right to introduce relevant documentary evidence, nor was his right to call witnesses violated by the Hearing Officer’s denial of petitioner’s request to call a witness who could not provide any noncumulative testimony relevant to the subject charge (see, Matter of Green v Selsky, 257 AD2d 909, appeal dismissed 93 NY2d 988).
Petitioner’s remaining contentions, including his claim of Hearing Officer bias, have been examined and found to be lacking in merit.
Mercure, J. P., Spain, Carpinello, Graffeo and Lahtinen, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.